                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                        1:20-cv-00189-MR

IAIAN EVANS MCCLELLAN,      )
                            )
              Plaintiff,    )
                            )
vs.                         )
                            )
                            )                   ORDER
                            )
TODD SCHETTER,              )
                            )
              Defendant.    )
___________________________ )

      THIS MATTER is before the Court on Plaintiff’s “Motion for

Reconsideration.” [Doc. 26].

      Pro Se Plaintiff Iaian Evans McClellan (“Plaintiff”) is a prisoner of the

State of North Carolina currently incarcerated at Marion Correctional

Institution in Marion, North Carolina. Plaintiff filed this action on July 10,

2020, pursuant to 42 U.S.C. § 1983. [Doc. 1]. On October 13, 2020,

Plaintiff’s Second Amended Complaint [Doc. 18] survived initial review as to

Plaintiff’s Eighth Amendment failure to protect claim against Defendant Todd

Schetter only. [Doc. 19]. The Court ordered the Clerk to commence the

procedure for waiver of service under Local Civil Rule 4.3. [Id. at 13]. The

North Carolina Department of Public Service (NCDPS), however, was



        Case 1:20-cv-00189-MR Document 27 Filed 04/06/21 Page 1 of 4
unable to procedure a waiver of service for Defendant Schetter and provided

Defendant Schetter’s last known address. [Doc. 23]. Thereafter, the Court

ordered that the U.S. Marshal use reasonable efforts to locate and obtain

service on Defendant. [Doc. 24 at 3]. So far, no executed summons has

been returned for Defendant Schetter.

      Plaintiff now files a “Motion for Reconsideration” with the Court. [Doc.

26]. In his motion, Plaintiff asks that he be allowed to withdraw his “whole

1983 Complaint in this case matter without being charged the ($350.00)

Filing Fee.” [Id. at 2]. In the alternative, if the Court will not allow Plaintiff to

withdraw his Complaint without paying the filing fee, Plaintiff wishes “to

continue what [he has] set in motion” and to amend his Complaint a third

time “to add officers who were directly involved in the ‘failure to protect

incident’ along with officer Todd Schitter [sic].” [Id.].

      As a preliminary matter, although Plaintiff has captioned his filing as a

“motion for reconsideration,” nowhere does Plaintiff ask the Court to

reconsider a previous ruling. [See id.]. To the extent Plaintiff wants to the

Court to revisit its Order on initial review of Plaintiff’s Second Amended

Complaint, Plaintiff’s motion is denied. Plaintiff has presented and the Court

sees no grounds for the Court to amend its initial review Order. See Hill v.

Braxton, 277 F.3d 701, 708 (4th Cir. 2002).


                                         2

        Case 1:20-cv-00189-MR Document 27 Filed 04/06/21 Page 2 of 4
      Next, Plaintiff asks the Court to “void” the filing fee for this action so

that Plaintiff may withdraw his Complaint and start over. [Doc. 26 at 2]. The

Court will deny this request. A filing fee is exactly that – a fee for filing a

complaint. Paying the filing fee (or being allowed to proceed without the

prepayment of the filing fee) does not guarantee any particular result. It is

merely required when a civil complaint is filed in this Court. See LCvR 3.1.

After Plaintiff’s fee was received, the Court conducted its initial review and

dismissed all but one of Plaintiff’s claims. Local Rule 3.1(e) allows for the

refund of fees only when payment was made in error or “at the direction of

the Court.” LCvR 3.1(e)(2). The Court declines to direct that Plaintiff’s filing

fee be returned under the circumstances here.

      Plaintiff may, however, again amend his Complaint.           Under Rule

15(a)(2), where a plaintiff has previously amended his complaint, he may

amend it again “only with the opposing party’s written consent or the court’s

leave,” which should be freely given when justice so requires. Fed. R. Civ.

P. 15(a)(2). Here, the sole Defendant has not yet been served and no

prejudice will be suffered by Plaintiff’s third amendment of his Complaint.

Plaintiff is cautioned, however that his amended complaint must be complete

in and of itself. This is because the amended complaint will supersede the

original complaint, meaning the original complaint will no longer have any


                                       3

        Case 1:20-cv-00189-MR Document 27 Filed 04/06/21 Page 3 of 4
force. In other words, Plaintiff may not amend the complaint “piecemeal”—

he simply cannot add on to what he has already alleged in the complaint. To

this extent, the Court will instruct the Clerk to mail Plaintiff a new Section

1983 form for Plaintiff to submit an amended complaint.

                                    ORDER

      IT IS, THEREFORE, ORDERED that Plaintiff’s motion [Doc. 26] is

GRANTED IN PART insofar as Plaintiff may amend his Complaint in

accordance with the terms of this Order and DENIED IN PART as to any

other relief sought by Plaintiff. Plaintiff shall file his amended complaint

within twenty (20) days of this Order, or his Complaint may be dismissed

without prejudice and without further notice to Plaintiff.

      IT IS FURTHER ORDERED that the Clerk is respectfully instructed to

mail Plaintiff a blank Section 1983 form.

      IT IS SO ORDERED.            Signed: April 6, 2021




                                        4

        Case 1:20-cv-00189-MR Document 27 Filed 04/06/21 Page 4 of 4
